DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2015/066261) and further in view of Baumgart et al. (US 2008/0250978).
With reference to claims 1-3 and 9-10, WO 2015/066261 (hereinafter “Qin”) discloses a disposable absorbent article (page 1, line 10) comprising: 
a. an apertured nonwoven as set forth through the disclosure (page 20, lines 22-24) of Misek et al. (US 7,632,258) on page 5, lines 10-11. Misek et al. (hereinafter “Misek”) teaches an apertured (col. 6, lines 12-16), nonwoven topsheet as set forth in col. 5, lines 47-51;  
b. a backsheet (page 4, line 29); 
c. an absorbent core disposed between said topsheet and said backsheet (page 4, line 30); 

Qin discloses all of the aspects of the claimed invention with the exception of the explicit recitation that the surface modifying composition further includes a hydrophobic binder and a ratio of binder to particles of 4:1 to 1:4, 2:1 to 1:22 or 1:1 and that the article has a Topsheet Stain Area is less than 30 mm2 post insult.
Baumgart et al. (hereinafter “Baumgart”) teaches an analogous super hydrophobic coating useful for application to cloth [0059] where the super hydrophobic coating includes hydrophobic nanoparticles of fumed silica [0029] presented in an amount from 0.1 wt% to about 10 wt % [0038] and a hydrophobic binder [0092] such as hydrophobic silicone [0034] present in an effective amount of up to 2.0 wt % [0093].
While Baumgart is silent with respect to a Topsheet Stain Area, one of ordinary skill in the art would have reasonably expected the composition of Baumgart to produce an identical Topsheet Stain Area as claimed because Baumgart provides a super hydrophobic composition with an identical composition as that claimed to produce the desired Topsheet Stain Area.
Because materials and their properties cannot be separated, the composition of Baumgart is expected to produce the same Topsheet Stain Area as claimed.
Additionally, it is noted that the claimed range may be the equivalent of zero and therefore may not necessarily need to be present.


It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the super hydrophobic composition of Qin with the specific materials as taught in the super hydrophobic composition of Baumgart in order to provide a self-cleaning composition which reduces the adherence of dirt and contaminants on the treated surface as taught by Baumgart in the abstract.
With respect to claims 4-5, Qin disclose a disposable absorbent article wherein said apertured nonwoven topsheet exhibits a hydrophobic or hydrophilic character prior to treatment with said surface modifying composition as set forth through the disclosure (page 20, lines 22-24) of Misek on page 5, lines 10-11. Misek discloses an apertured (col. 6, lines 12-16), nonwoven topsheet composed of hydrophobic material as set forth in col. 5, line 47 to col. 6, line 5.  
With respect to claim 6, Qin in view of Baumgart teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Qin in view of Baumgart and claim 6 is the explicit recitation that the topsheet exhibits a specific fiber roughness.
Qin discloses that it is known that superhydrophobicity and self-cleaning behavior are controlled by surface roughness and surface energy on page 14, lines 13-15, but remains silent as to the Fiber Roughness. 



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Qin modified with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer and to resist penetration of liquids into the substrate.
As to claim 7, Qin discloses a disposable absorbent article wherein the article further comprises a secondary topsheet disposed adjacent to the opposing garment surface of the apertured nonwoven topsheet (see the rejection of claim 1) as set forth on page 5, lines 2-11.
Regarding claim 8, Qin discloses a disposable absorbent article wherein said surface modifying composition is coated in an amount of 0.1 gsm to 3 gsm [0029], on the entire surface of the article as set forth on page 11, lines 26-28. 
As to claim 14, Qin discloses a disposable absorbent article wherein the article is selected from the group consisting of a sanitary napkin, a pantiliner, a diaper, a pant, and an incontinence pad as set forth on page 4, lines 4-9. 
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2015/066261) in view of Baumgart et al. (US 2008/0250978) and further in view of Arizti et al. (US 2015/0282999)
With respect to claims 11-13, Qin in view of Baumgart teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Qin in view of Baumgart and claims 11-13 is the explicit recitation that the topsheet exhibits a specific average % effective and effective aperture area.
With respect to the average % effective area (cl. 11), it is initially noted that the range may be equivalent to zero and, therefore, is not necessarily required to be present.
Nevertheless, Arizti et al. (hereinafter “Arizti”) teaches an analogous absorbent article wherein said topsheet exhibits an average % effective area of less than or equal to 20% and an effective aperture area of less than 3.5 mm2 and/or greater than 1.8 mm2 as set forth in [0175].
It would have been obvious to one of ordinary skill in the art to provide the article of Qin in view of Baumgart with the apertures as taught by Arizti in order to provide the topsheet with the desired porosity for effective bodily fluid management as taught by Arizti in [0175]. 


Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Initially, applicant argues that the Office Action fails to identify an apertured nonwoven topsheet in the art.
The examiner disagrees. As set forth in the rejection of claim 1, Qin incorporates Misek on page 20, lines 22-24.
Misek teaches an apertured (col. 6, lines 12-16), nonwoven topsheet as set forth in col. 5, lines 47-51.
Next, applicant argues that the Office Action fails to identify a surface modifying composition comprising hydrophobic particles.
As set forth in the rejection of claim 1, Qin discloses that the material includes a superhydrophobic formulation as set forth in the abstract.
While the disclosure of a formation implies elements that will include particles, Qin specifically recites that the superhydrophobic formulation includes particles as set forth on page 14, line 24.
As such, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.